Title: John Adams to Abigail Adams, 2 February 1795
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia Feb. 2. 1795
          
          This Morning I received your favour of the 21st. of January. I am Sure your People do a great deal of Work, So dont be concern’d— I am very well Satisfied with your Agricultural Diary.
          The venerable Governor made the best Speech he ever made—but the old Leaven ferments a little in it.—
          I wonder you had not recd two Letters from Thomas which I inclosed to you. I now inclose you one from Mr Jay, which shews that our sons were arrived in Holland and had passed through their Ceremonies at the Hague and gone to Amsterdam, to look as I Suppose after the imprudent Van staphorst, and American Money in his Hands.
          
          The inclosed Postscript to Dunlap will shew you, that the Expectation of a Treaty, hourly to arrive, will not allow me to leave my Chair till the fourth of March— I shall be charged with deserting the President, forsaking the secretary of State, betraying my friend Jay, abandoning my Post and Sacrificing my Country to a weak Attachment to a Woman and a weaker fondness for my farm, if I quit at this moment. so be thou thankful alone, that thou hast a good Husband here, that thy Children are safe and in Honour in Europe, and that thy Daughter has given thee a fine Granddaughter; besides innumerable Blessings to thy Country. I will be thankful and joyous here all alone.—
          We momently expect the Treaty: but it may not arrive this month.— When it does I expect to see wry faces as well as smiling ones.— Perhaps much Debate may take Place— Let Us know what it is first however before We oppose, or criticise or applaud or approve.
          Your son John says it is better than War—that is all I know about it.—
          tenderly Adieu
          
            Keep all the Letters relating to our Sons.
          
        